EXHIBIT “3”
Lyt]
oe
Q
a |
ney
Fa
|
tc)

‘ a ~; e
FLAK: Flame Retardant _ | HelpHouse, vets
‘Uniforms for the Troops AGH aay

DRONES and oo

 

 

: i | f
 
weapons and accessories are fairly new to
the spotlight. Attention getters this year
included a hefty interest in Fabrique
Nationale with the MK16 (SCAR-L) and
MK17 (SCAR-H), Milkor USA’s rotary
40min grenade launcher (firing training
ammunition at the demonstration), and
Talley Defense Systems’ upgraded M72
training launcher that accurately portrays
the concussion, noise, and back-blast of
the real thing while sending a training
round down range.

Drake Clark and Nick Booras of Magpul
Industries took the opportunity to run an
unofficial test on the P-MAG incorporated
with the M249 SAW. Over 5,000 rounds
were fired with zero failures to feed and
only one misfire (literally a primer failed
to detonate when struck). The Polymer
magazine held up well and showed no signs
of succumbing to hard use and heat, which
is quite impressive on a belt fed weapon
not renowned for its reliability feeding
from magazines. Certainly this kind of
unofficial test is not empirical data, but it
is an interesting gauge of the product’s
performance.

In the optics arena, NVS Systems with
their Medium Thermal Weapons Sight
(MTWS), modeled on the Army’s AN/
PAS-13D MWTS, saw heavy use. The
sights replicate the systems currently re-
placing the bulky and cumbersome PAS-
13B in Army BCTs and provide a marked
ergonomic advantage due to their compact
size. The medium weight model was uti-
lized mounted on a 7.62mm MK48 ma-
chine gun throughout the demonstration
and never missed a beat, The simple push
pad on top of the sight simplifies opera-
tions that were difficult with the previous

SAR Uth Anniversary Issue

 

Above: Lt. Colonel Michael Hartman of the IDF demonstrates the Tavor As-
sault Rifle from Israel Weapons Industry. Lt. Col. Hartman’s presentation on
the final day of symposium papers was the topic of much discussion long after
his final words. (Courtesy of Lt. Col Hartman)

 

PAS-13Bs and allows a soldier to switch
from white to black hot, adjust contrast,
and change aiming reticles all from a cen-
tralized location on the device. Battery
size is also nearly half of the original PAS-
13B system with an improved life span.
With an all-weather day and night aiming
ability, the MTWS is a valuable battlefield
asset whether used for engagement or ob-
servation and a shining example of incre-
mental improvement when compared to its
predecessors of only a few short years ago.

After the demonstration was well under-
way, some observers would have noted a
mysterious white van and the large metal
container it delivered surrounded by fran-
ticly busy representatives from Israel
Weapons Industry. As soon as a break in

 

 

46

  

 

 

The Small Arms Review * Vol. 12 No, t+ October, 2008

firing occurred, the containers imprisoned
contents found its way to the firing line
despite a delay at U.S. customs. The
Negev and Tavor had arrived at the range.
The low recoil and innovative Negev was
a show stealer attracting attendees from
across the range that were drawn to the first
few sustained one hundred round burst
fired by an ambitious Israeli operator.
Easily maintained on target even from the
shoulder the open bolt, select-fire Negev
produces a distinctive report reminiscent
of an MG42. Complimented by IWI’s
‘TA21 Tavor and MicroTavor Bullpup as-
sault rifles which were both handy and
accurate, the Isracli contingent featured an
impressive suite.

The Professional Paper Presentations

Possibly the biggest draw to the NDIA
Small Arms Symposium is the variety of
professional papers delivered during the
forum sessions, Besides the aforemen-
tioned JSSAST update, this year’s event
saw industry professionals from the mili-
tary and commercial side of the louse de-
liver a salvo of topical briefs highlighting
emerging technology in arms and ammu-
nition, critical analysis of the testing and
acquisition process, and statuses of current
programs. Topics ranged from one end of

 

Left: Lt. Colonel Michael Hartman
of the IDF displays the IWI
MicroTavor.
of the Hague convention while highlight-
ing the ability ofmodern ammunition types
to make soldiers more effective while con-
tributing more to the overall humane ob-
jective of the Hague convention than stan-
dard ball ammunition does,

Regardless of the outcome of future
events it is certain that the carbine debate
is simply a picture of a larger discussion
about the way the industry functions both
on the military and commercial side. De-
spite being an emotional topie for some,
there is no doubt the presentation accom-
plished the end of stimulating more inter-
est in the issue. To this day, the topic re-
mains one that inspires many otherwise
bashful people to state strong and confi-
dent opinions. Only time will tell what the
next development will be. At the moment,
the ball is in both courts.

Despite the over shadowing carbine con-
troversy, other papers had a large impact,
but probably none so much as LTC
Michael Hartman’s presentation on the
development of the Negev light machine.
LTC Hartman gave a dirty boot presenta-
tion in true infantry soldier fashion, Asa
former NCO turned officer, Hartman’s
background is steeped in experience as a
member of the Israel Defense Force’s

SAR 11th Anniversary Issue

 

2Lb

& Much

 

Givati Infantry Brigade. In regards to the
Negev, Hartman illustrated the features of
the weapon and the combat demands that
inspired them noting it was only developed
after extensive comparative testing of
available LMG’s to include the Minimi.
This development approach lead to the
weapon’s prominent features including a
low profile feed tray cover half the length
of the M249, which allows a soldier to stay
more covered and concealed while utiliz-
ing the weapon, a selector switch enabling
semiautomatic fire inspired by unique Is-
raeli small unit tactics, and a high but con-
trollable cyclic rate empowering Negev

   

“ More a “Vp,
.sales@gatlingguns.com 90864-3538

 

  
   

 

gunners to advance through near ambush
scenarios, Other features of the Negev in-
clude a left folding stock for vehicle use, a
built-in diagonal mounted assault handle
providing troops a second control point,
rifle grenade compatibility, ability to fire
less-than-lethal ammunition, a quick
change barrel, an adjustable gas regulator,
and an internal safety that prevents the bolt
from closing from any position other than
fully cocked. After the presentation LTC
Hartman took the time to elaborate further
in a one-on-one discussion explaining that
part of the goal in the Negev’s develop-
ment was to create a durable, light, and

A safer net-shooting gun
powered by compressed air

Sourced by the National Police Agency in Taiwan

    
  

While most netguns on the market are powered by gunpowder, we've developed a model that
relies on safer compressed air: The fact that it’s hermetically sealed means it stays gastight for
over two years.And don’t let its compact size fool you --- this unit shoots nets an impressive
8 meters. It's no wonder the National Police Agency in Taiwan, for the last two years running,
has ordered over 3,000 units annually.

Our acceptance rate on this product is 99.9 percent --- 5 percent better than the industry
average. This gives us the confidence to offer two-year guarantees with all our goods.

Supply us with your OEM/ODM specifications and we'll create the exact item you need.
Contact us today.

7 2 Taiwan-Dl Technology Co. Ltd

2F, No. 231 Chang Hsin Road, Sec. 3, Lu Chu Hsiang. Tao Yuan, Taiwan
Tel: (886-3) 3240865 Fax; (886-3) 324 0833
E-mail: di.tech@msa,hinet.net wiyw.talwan-di.com

Multipurpose aluminum netgun
* Dimensions: 39 x 7.2.x 17em_ » Weight: 1600g
* 16m? polyethylene fiber net

 

 

The Small Arms Review * Vol. 12. No. 1 « October, 2008

50
Visit Small Arnis Review On Line Ay wrousmallarmsreviewcom

effective LMG that can also serve in the
assault rifle role ifneed be. Emphasis was
given to ease of use and maintenance for
the operator while making the weapon
light, short, and reliable.

Hartman followed the Negev brief with
yet another unique weapon, the Israel
Weapons Industry ([WI) MicroTavor,
Israel’s latest assault rifle configuration,
With the standard Tavor-21 assault rifle
already replacing Israel’s mixed fleet of
M16 and M4 type weapons, the
MicroTavor is a smaller, more ergonomi-
cally friendly version of the current Tavor
design. The Tavor captured the interest of
the crowd particularly because of the rel-
evance of a combat proven army replac-
ing their current systems with a new long
stroke gas piston Bullpup design, During
his brief, LTC Hartman explained, “We
love the M4, our country would not exist
with out it.” but noted the weapon was a
stop gap measure untif the IDF and Israeli
industry could produce a weapon specific
to the nation’s needs. Hartman emphasized
smaller and lighter has become the focus
of the IDF infantry which often fights in
confined battle spaces. “There are no more
long weapons in Israel, we take the old
M16s and make them into short weapons.”
he added, The Tavor and MicroTavor are
only three quarters the length of the M16
and M4 comparatively yet maintain nearly
equal barrel lengths. Hartman also cited
increasing stoppages with the older weap-
ons in the inventory as an indicator it was
time for a replacement.

A rapid departure from the conventional
platform, the IDF integrates the Tavor
Bullpup on the initial training level to re-
eruits. This method has born fruit as it
avoids building habits that must be
changed when switching from a conven-
tional platform to a Bullpup. LTC Hartman
noted that the change over to the Tavor has
proceeded smoothly and, once retrained,
soldiers and commanders alike praise the
weapon and its performance. The
MicroTavor itself was developed for spe-
cialized use and can be converted from the
standard 5.56mm configuration into a 9mm
select-fire submachine gun, A true modu-
lar system, the Tavor incorporates the op-
tics mounting platform integrated with the
barrel as a one-piece unit assuring zero
retention when devices are remounted.
Israel Weapons Industry (IWI) sought to
address the commonly known faults with
Bullpup designs by producing a weapon
that takes minutes to change from left and

right hand configuration and incorporat-
ing a thumb actuated ambidextrous bolt
catch just behind the magazine well com-
bining magazine changes and
rechambering the weapon into one smooth
motion. The MicroTavor even incorporates
a feature most American users would im-
mediately appreciate: a magazine release
button operable by the firing hand while
holding the weapon, which when paired
with the location of the MicroTavor selec-
tor, give the weapon’s ergonomics a famil-
iar M16 feel. Over all, the Israeli small
arms upgrade seems to be a fine example
of soldier inspired incremental improve-
ments while the tiny nation of Israel is
fielding one of the most modern and mis-
sion relevant squad level small arms fleets
in the world.

It should be noted that the staff of NDIA
small arms did a fantastic job preparing
and providing support to the briefing.
Other presentations were delivered
throughout the duration of the symposium
besides those mentioned here, fartoo many
to address, especially with any detail. A
full listing of presentations and their asso-
ciated visual aids can be found on-line at
NDIA’s website. It is important when plan-
ning for this event to utilize the NDIA sup-
plied program to manage your time. Be-
tween time on the exhibition floor with the
vendors, the firepower demonstration, and
professional papers, there is little room for
anything else.

Closing

At the end of the week, as participants
headed home, there was a sense that high
intensity topics at this years Small Arms
Symposium had turned up as many new
questions as they had new answers.
Spawning dialogue is exactly what this
forum is about. It’s unquestionable that
this event is influential in molding the
nation’s small arms vision and provides the
basis for coordinating military and com-
mercial assets to achieve the most impor-
tant goal as stated on the 2008 symposium
program, “Enhancing Small Arms Effec-
tiveness in Current and Future Opera-
tions.” It is interesting to see the “system”
inaction and the many committed people,
both military and civilian, both developer
and operator, all united for the common
interest of giving the dirty boot warfighter
what he needs to do the job of defending
freedom across the globe. ra

Tits

The Small Arms Review * Vol. 12 No. 1 * October, 2008

TOMMY GUN

  

:

cd detainee

RICAN HISTORY

4

OF AMI
1 manufacturer of the world famous "Tommy Gun"

rt

oS
Se
mt OS |
~
<|
AS
as
mB
toy KG

Thompson 1927A-1
“Deluxe Semi-Auto Rifle”

Shipped with 30 round Stick magazine
+ 10 round drus magazine - eptional
Yormmy Guns are banned in CA & CT.

jf je eh >,
ie Mosto with Pide (Eat)
—“Ta, in the USA

KAHR ARMS

PO. Box 220, Biauvest, NY 10913

Consumen Sazes & Senvice: 508-785-3919
Wuotesaue, Drain, Pouce Sais: 845-735-4500
Website: wwwlommygun.com / wewtommygunshop.cem

 

 

 

51
nionmy un

die

eto
isfactio
*s like:

li

 
ey

9," ay Fw fryrawvwa

AN Iw DANA
“Ap! M1"
NI ONITN

 
VD 1D™D
Lata

yar? TID) N7W INPANR JIT ANA AT
TDAW Tl 79 PNA INVA NTR
WRIA DNA "Y7N ND AINE OR” WII 72
Von Tn 79 PVTw - Al7iIND AY OINN
ATPONN NY) WU9w [OVI 7" 7"NO @
eA7IT AAR 7Y ONUWY NWN IN! Don
110) NIA ,”"7WIN OY 0 "7 770 DIYS"

jad ‘)

{0 "YN DIAN

spanny yop oon dy wy otyyyane
sy op Noa pry ued ayaae wna Ts
Tay a SAN Ne ypEnd cross oo 5
nis xb ngs ymvon xbe on pew peg
speypns xeeiay yop oypna snney
fay) py cngzinen Ten ,Yys ene"
Sypona pys wpe pou Site “Ue
pA NMA WED OYPe cop wepIn Wen"
smnge mows apes wan pone oar?
rvab spa coe oda abs’ ann maya
niswa Toy cnyawe ma bo nn v2 Ne
ovine So sovandp yxad pot vem ean
‘yy anxd paps ITP Ne? nen Pan oy

ROW WS TwAA

mn Ox ye yen WK
ax oma densa oapdpq
moa mise pew ava
anva oogonia appr
mo nat prya ovnon? MDE
spin oe vbsa an oe
soon oy mash pant op
wexd pendome awe ap Rd nase
mph wpe an doa Say bw yispon
somna jenna bY yng pana ment
aypaan amneona jones mp aSnnye yRI
HII At PNT. SUPE IPR WR NDT TA
qpovna ex wed oyyow Pine ceyNS
AVNMI nveyns o2a OTR TpNes

7nna / 2009 779X273 3 6
 
  

syavn iai7ea jno7 wots
aw puna 72° non ‘ au
7 Win VIA TON ;

 

 

 

 

 

3 7 2009 7°79N2 3: / 13nnN2
new wy - Mayaw pan xm ,2t ene 17
men aN. Ty UR b’NO TNA OPA” IF
by pine’ chao NIT ,”D"20 ANI Aw wip
ampid yi py myuw oy Thana pom
ON AD WIT IR NENT Ow OW _NI-UN
vane aspbonyanw ar .onx! parry? NTP
px OI oY a> Ppynb proyI NP Wns
pn Paws NIN ae ey APM INT TP AN T=
nv mp onde awn ny WI AT aX Dy
ayo i ow WR

om py = Naymd pan wad ‘ow minn?”
aos onyaay bao om) os? ps
sina ben anew. shy anwar pew omann
ron vadom any ony now one’! nan
wy we “InN Pwo” . PAN NWN? NDT
pra ney mp wbnnd awpna xi Ppa mw
beay = mbran poaaRw wb Ta Pax nN
op by’ ams nnbb wn - ora pen
PT NIT,WNT DPTTIA DPN PSP PAR TAN
sp do pwyw “ns 2929 arp vanw own mt”
MyINa Tad INN HYD ON ON NII Ow IW
omad min by - bens Dawa pq ar man
yay Noun oy Mwy) OWIN VID? IW ODOD
(na PIN Wo Woy RW AT nN ONS NPT?
“Qynminn ixwa won Jo yo cas 0D Sia wan an
"OY 99 TT nN NPN NWR

 
   

qowin mbsn WPpaNA Vaynw MIN Dw2
Saya pvapan vy x? oy Tanna?

4p2 JAIN NN “Pam ,7Ia OY BN T’SNP
Sand nwIPwwD pM NR NWI” NIT DW
| DD 7933 "OMNIS ND TPN br W717 101
pa xON nya DID PI NY, wa aR"
mpw> pipy) oa Ona pw Kwa
OI) RYT OVI’ Pao Wa.,”"2"NsI MyRWA
van bypn crap ypi pra” apwina wan 20
ny Spr nD NN DT! INS PYp NIH" WIN NIT
“yon” ND RIT AbyD porn ays

yrvesaa ap >p pwn in pea pw nA"
ONYIA NDOND WS VND PNT PN 2"NO Pow
manbnnn AN non AD DN NN ID °K”
> aneaw myyynd 9s vow NYP AN
pind = “apana “Ppan a2 WNT ominin3
pox oMwpNA = nYYwA > PIN "9
ois bw path yeex yrs nr wrann? a0
Spypd sors wan DYLAN NDA PVs
pimw pup NP ATTEN AT AANA Vand yy
SRwoIa WN) Psi ew? any

nx ID LAD TPS mV pM OPN Br
ayy" pRagT ADAYA NWN PIySa p07
Seno NVAW Ta TINA TY 7 NS VI
Pop INNA NIT MNT /95 13a , PPS
aby aN HRD URW DIN NIT! VOT Wo
pin anno AVIAN Hwy Tey AYyIspNT yw
PADD MD MOTT NITY UN PWN -

mp my’ nny Ta Ova R TIN
syn be vax) ("3 - DTT Deen? nyronn)
nya Dye Mysan Mdryp yaa 2pw "DP
apr” yo oy INV Wp 29 MDM ,2002
Jam > NAY TN OT WT PT
“opanyon aia nby 7s as a en
NAVD awID NWT AND IY Pat? awas yw
son payad ye awn dy oben? my? yn
Spm jor fpoyDy BAN O2,WIN TIN! PY
2) TOT TDWI ATT PMD MAY NON 7? NUP
JUNE DAIS TWN

TOW IA AN OIF"

 

snweta std”
nA AVI TAD
aa Sw) ODT "PDN"
att "39102 79M Na
rou ‘nynww mn 93
y2n2 "127 NIN WA
Tw ND IN INN

WN DIN INN 717 DN
‘YON ‘NVSwWIAW PAN
NW W317 WN NIU"
‘DIN MNIN' UT0A MN
ITAL [INA DTT OM
172 nen ANI NW
wf") TET FINE IN

 

WKY DITTIA O90 [X77 MAK TAX OF AIK" .DYNYIA “Alj? nia"anxw

   

onp Woya wan

ND = HII "Iw ow? ws Ay opA WI
pin nx mga pos nen” oNayT yy In
sw jm avy ink bo” cpa0n No "ay pA
spy ren Dyn PND NPI PAR TAM
jenn day by odin ade bo yn aT oy pwr?
SPIN! AD — PVT IN DIN 7 iT yap vyDD
Jw iy or spre pp nen Jayy>p np rai’ 1?
eomeon pea ta orn bw og pin bp

TAI p'90n nA NO

cpatp MIND NDA wT Pw WRT WIN
yawn .paae braa pnxds youn net cana
sprin manda x yar Wn Mw. aa
nwa myn ne pw sp Pon = ON I
Tpapqwonn nsw oxay Jon bo wo .nyepr
pemynwe pr bran anbxn bax wR myaP2
amy PYToMw." wprA ANNIND Mind RP
mew) AMINA ‘MINWwI Ay"? papi PN’ |yA
S$90 prem xb TN apy! I!) NDT AT -
RY Mw TSI DYNA MIws YIP NIT AYP
now? 2noMy TS KvIn PY yNwN NTN oY
soy Sinn” .pispo mr ayypw omrppa yiowan
ayp ony poyaxd pan bY perme Nw 7a Ww
PAD NOI DY NPTION "20 RY Dw Wy
ome 210 InP

2w JoUIT IODA DA yan ANosAA By
anay mysn bp onow pow "ayn".
qpysip) pw) 2 ppAw pwR? PIT
mbxbann Jaa ARN .nVand nwyA I NIA
nw) avai ma msoNs innpwn? Wwe
mano Soy wy" ow ww NN? mIwN py
RON” c1DTD NWT "Dea pEyw ‘vow ovina
NOT pyar NO ow Jai DINAN) TAN TINT ow
AYIA WT INN. Nw Awad /PT TY
snyoa7 by nay ANN .pyna we -Pwyw
swpnn> 0x Ano hy ROR) DTN TIN
Awpnn - Mays AM penn byw jm." 2R
py Tenn ana pron ne 82” aT? jAVIT
mycnay) maw mas} np nueya ox AN TT
Jpn TN TRON NT IIR TT

yinyn nx opad pawn pwar wrnw ova
mambm 2a NWT NS DA INANRA OPD NT
yapay joo nea mea Ppa Vax TTT

Amn / 2009 779K 3 40
   

   
     
     

    

* >
a ra
: . i | ste! Z
99 NO 1 9a By TM Mp oyD oT Uy sre) ,D'DPr OTH? pone po dy mao OTD AIT
warp 24 yn ban on pray’ a Nk aT RIS" yd any MID My Ya Pas aR NV IP VE
pus bond . _caimp) Ni "TTD ak 800 9 ST psy OF soe “MK Fm MOTD
pus POP op mop nana Moye jee wri6 PD ROD May Oy ata tp ean yap ana psn at
0 am im ahve ment Nyon pve 1) a. =e wwion nen? ory) nD
. gq map oz Yo map) aap S57. OuID PTR EL atin Tey arp mx yy nom pra?
papne jan %07 Dayna Bp ane a 7 MK TER TOO Be ret maine cerrna
men .oTpA winpen Tpae wMe GS WN: SOK (NK TI RT PAR” pop N? oMtoKTa
IW? IN) 29D ox pons xv UWE “THD MPR TI TPT. /270 7% rosmisiat “in gy? RP aa aR" PD
So) a ATMS RAT API PT AAD, TR NPN by onmRD TaD ET MDA *nhAy TAT"
YON ON 17 __ Nop mien alapon mime te pe me yoo Me PD pms a RO
a any AKO nea 4 cotiony eps TD Moy YI RMT ATT VaR THOT
Le ae ora 13 donb aN ovmaa Wey won nk aD 7007
DN INDIN) NY amt py oa 9 wr savin nebe nR nba) amo 25 prea TER dy OrrTwD DIN 157
Dy XoR ae als 9 a fe a myen sym pies pod oa mn kT oe p02
ny hy fm pe pon ayy aasvan be DoT yD ‘ox mania’ by Owe RY RT mp DboD xP MIAN
var ay orpwan 7 eee wy a maa wre YR a ee | box paptipg RE OUR™ ac ome on ae
25 93 wenn “59 m3) DD ATMS R? RW 1989 yonand ces? Te WK Poe ONT a
W399 BNW 979 xy ao now yea roa tom oe 1 ase yea aaa ct)
ype ami “ba smavon 339 ph Bs oD DeN? PY aman ey VARY me w
svarp xb 1-77naa De yo? NNT? Dams ya ra te Say bo am UN PUI DS Dy Ty2°? PR
Sav bom Net TP OVE MIT IY DYpwD OBR? Yar = ag pap saad Ying oranm 3k 77227 12 1772

by mrppat a nk *rOBN) rip yaTR OTP 7? nae
sod mM OMEN wD AUT .yIEY OP MD

  
  
 

tn
fi

{ sppn yo 9y sno yt
i ng Yano ny worn
i pay pean ov ya
yinond pon NI INDI

INN DIAN NN

ec ee

“ wriéen Dy Ponda

~ gy 1yb) 200999

«

apron ny 3380 TOP TOTO TaNNRA) Tay si2%D DT? *72
Ssaop pon pny NTL "aSS ME Maya NTI ANAT:
spn no snares naa) Pasi NTT PNT Yap

   
  
 

 

| |jpnvIN 'p"n I’NO
7712 NTW V"IT2 O'02

NIWA 121 P'TNA 12 DIPHA IV AY'IPA DINN WN

ARNT Myspace’ pw mebr NN DT aN”
eVsiw mo A awim jin by nypw wawA mR
Re ONION APD wMe YS RN IPIW AY NNT
yay Oban Or ne wd NaS? “Tx Som oA
mwa AM DVT Dax uma’ aod one? pan °d
2K pst Pn ow yu nx oa yo pia
navi} pnt xe omy oe oT AI Aww
“79 TN NT Ay Ox bax ymamwd

-2 DPiT OOD PIA AW pests eves by ty
by qn pena yma-yja “Wt bw qwiapa 1962
M2 yy Ta pyan? mn nee 1p”
na o'OIT TON py anen nywa OAD Ny?
NDI? WY Nay IN Wp Tw ner now
ad aoa DUT pp? ay

ype yy saibes MUNI BS

yas Ind" sexs sy pesss Gees NET
<b Ams Pay Ppa apy dp. OY AIR 193 AT
oi a $y map noms Sxqw> cnyo2 KX”
MII NI Wis Ww yA ONE? uyanZD
TN PUD SY AN WY UNI MRIS APM TO?
TASTING 1 AT wR) pwn

Sener? cn oN AK UnDy nN”
panne “Sy xoxb cmwpnny py uk Aw?
NOUN A OPN IR NANT? ANT
MAN SIN NOPD R | JO PTeRy UND NR
Syn 19) 8 19 Ta AN NON 2 NOR HOD.'R?
/O"AS2 OMAN

 

5 F 2007 12nv90I 7 / nnn

 
 
 

pn

1

’

!

7,001

yy WKY
VR

VT

DES)
Pad

~
oan
o
we

=
A

ae

en

y
|

A]

.
i

Pinkeye

ge Mine RIO MTP A) en 2 mm a 2

=

tm 1a}

oboe

DA

JnN1

by
?

nie rae Ng

ay
Pp

Fh lies bth b} CLLae
ned mR anes yi

bat

a) Marne

mba palas

)

a) aD

ra
i

arn 7

 
 

 

DMD OS pb ban Dee a asia
nes neat myon Py Tae ee
LA Mijoj0 192 2a MN RAYE? away — oi 2e
PINS PI? — Apes Ie we MA TWN sae
NLT DN? nap NAME Np pA Pe OWT
So “opat AYTIN naa AMABTVOK PPA Tptyo
sane tb bo nae (Nyy? ne Din) en nee ay
TyA) wpisn"? awn pyeyon MXN p20 by wwyI2
MAD wi way? Ne FGI Asp wba Pay cD
333 WPI OE 1a WSK IS OR NYT oy
O82 tp2 Sane Qe DA DP RPT On Tey
$05 arson is Stab pina ae NP TIS NIT ETT
Ses ber TI NPI ad TP ND ANT

he JPR AST HIN? ye OT wT TNS
YAS TIT Naz AX PR Mwy? JOD We A_EP AK
men? ey byouann Mk Se PS

smo We OS pba mPa PII? yn aN
wes Seen mops ors? biny jooa dw In bIe
sapaby Sas? onan pinzareyn.py? pT" 9e nen
EPO) ~ Pe NaN OY AND By WPA PI aT
Ue Wy NY ys N= oo Sanaa esa MT
P20 PRWLNIR NWT OT Ay ID SF Ri 7 RIN oY
TYP ee YER eo evar N'A be “AT RUA
JON SPORT R32

RUF OT TBS. NT Py TOT ey PNT
FNPey TOTO ne ny dion Gy M229 NOK
a> gross 97 3,500 MT en TANT Hp ena) NOK
TPB VS’ 150 Ae 16 TIEAAERT? PIONS Tele TP
Ana mae"? OUT. bend o'r rosy PIO Ss
JOP NY RM ISN) PLOIN) Ty pry Ney NosA MN

wpe - Px RYD = weTIeD MesOM Dread Gey

Te Wy TIO 1G TRON) O53 Pan INP
(vas TRwE Sine 44 oe NR penny AA
“gh jaund nnd Renee aw Neto dp ypd me bax
abo <p) ans — se an my PT Ne Re
deap — CTA APYya) Man isa Moey I IT?

APE PM DMN

aa ews atvuy np7a as YR
mn Fu tw NAR NMI OD
vw 7907 NN QD NIN PN! DVO FS

PYRO AD NS TT TRY a NAIR”
TRIN KO TD RIT TNS DTT! WIN POP

“HDT RO NAA PPT FN ROR”
obey ton ane pay news Ika MN aNw s
SPRIRATT Ro IMA PS Man by PITA AyS 50% ANY
obo Rox by Mow NY Nod. 2 anne

SNARK Ie ROK NAR GID PANY RA YID 33"
POA RD Oy DVT MT INT 1 ZIRT ZEIT PIN
ARONA aT ND Ie MAR sp NTA
ny pow NOND PTT st IP AT NDR PIs Tp nD oe
Joya ty TNT OT Tay RAT oe? pay ta Fy yaskr

D3 OP'AIK O99 TOY DAT SAN Te IN”
FT TINT ONT Won Meas oy me oon ona A
opp miovaa awe by AL WET PS NIST}
poy MVNA ND IN 1702772 OP FS WNT
SST TPAD ARVIN TO NPY TEIN

TN TUR TIN, Oa aT Pa as aN”
mrvpn by ray YER WwW EPA WAI MOP AT 1h
PoRd oye Ass MAST ey aa
S200 PS nae ANT RW Opa MMAR OMIM?

ern ae FI Tay TAA AD ND PION VT) RD AIRY
yas PTS Teas IN re be a? POT AT

 

Ea

4A STR ae Fe ine peed nes?
oy rity> won oly obeba Ty Nn
077) Soe aaa eT Nie awIk ysI"s TT NA?
“WT PP poe DUNN 22 N TNS nym?
SHOR (o°2 wd Tor SDM Papy PHT wT sy
Bbw Ad wea Ns Day DONS Www 71792?

by ‘Annie wap on PTD Sas eT TN

Ma UY Tay HTTP IND) AAI

FUPTBI TP IH aN? IPweI Nay PT Pa Ty
ROA. RIODN FO I Nos OY TY
Y PRU!) NNR Mop Nosanse Amiog KPNIT wna
7293. PRTS 03 Ra >yET nT wo Nes NT
39> Dp prnn kee oben Yaa paar anova?
ayI Dey P7y STiNY RIS 7 oN) oo OPT TIT
PTA SAAT ON OF

FIDING TVR PS ARPT 183 FN PON DOP OID NIT
nyei op mytina omy Ibe pexypT no aw7or?
ana bo n> by Toe uaa Sys pro Myye yay
PVN PW AMIS 73S) Poss sa

 

ny sn Sonbe by “oie Sxabo yow pa nn? re

 

ow Rak mY n1aTA NY HIT B19 winvn
DSM TSK NSD PED NT VISPST AN EY NAT

spn PAIR INN Ie wae DT ch

 

TNS,
OI NN prs HITT YITIW DWIKA dB NA BOT

BS oe

Dos Sy MOT pr" ONT DI3 Ie Pe Tw
(One shot = One Keo Ven TON oT

sbuy yap Mme nsp Erba ane ve by OTN
PDO ETN OT a Na2 hoI9 Maz ROSA
NYA NSW DY aT INTO} aN OVA PENT 2
SOOT ie PRI? PI APR IO MID PPT
vm SPS AID NA S.Aup yr yD, ANN aT
sana - iby Doorn by ea yp 2,000 sD NT
PABA on OSM Dy psa) Pony TRS aI Ne

DPA PDR Boas Tene ONT RO no

170 F137 ZAK PND “rnp ompy ys py > 09K
ay un Pawapisy
Abvon Yo" Yo Ap TOT NA PII TNS
RADRTS OAT HN Se TaN TTS Poy On
JOO ST aT ON SPE NITAPR aT by TA
AN? Tes TAM Pry ae PN Nye eH Te
JUNOBO” AMT TOK POND NPR”
MONIT AN AVA TTT” PINT WER ODDS RO”
U1 WIRE IND DTPA OMNI APRD BTS

mien Ses nis Ca eT pe PO

nya xt enyshp’ sp poe wae RASA -

Say? PD PP ANN Nam 123"IPO1 OI

“ah sw bo pwn Syne qos NTPs

ano yer ae mimbtnsn ratan besaza

neon yous Sym whe Ser fo2sn de mama by

ae PDI IVY Mo Pye As oUIN Ow ANN TDD

Sy MW ON. eT ex zy Sw RY pea ALIA

FD ROILP IW TAP TT ey ApH Spy MIN TO
Poop

inne jae aa inn $e saat NPR Ke AT

Seo nepanen agen Sy nM FIR AE 7e mp2”

UTP Ve. P RAD PION pmo an Per
SPADA PRY NT OMIOT TNTT

mova EMR was TANIA IITA FH 12 TPR
TH ANS TAN DN INP OPA DI xox maxon
OVOSIND IND NWUNA Ne OT TY Tar 13 AK
Rise up) Pein MN MOD? Is nIIN2 FEY? Day
SAPTURN”

pay Dns aris ne Me ete wae AoA TK

 

“ayy ning rend In” porn IIa 15 12 AVA

pit — Tear Yak dragd (omane ana) sins] pon
73 1D WR ORIN DNS I PN WAR'S NDI PT
Tse ps by ANA yan TNT PARI

297 A> yeT RY Te PIN tba) MARI May oI
Sgt akY.57309 WN," 4 OVI PAN = PI WD
PPT AMR nN BRON Vax Soy TT Th
Sayo xin ye mipnav.

sypip by DRT DYOI Tpahs OwIN Rw OS
THe DT ER UNIS ARI IHW TD MN BOR ITD
OU" Nw 3477 73 HOT Py ay Wind hen Aton
bony Wie onan MRAM eY ONT" YSN
yoo pero ax nai nwa bo nan by “pm” sun?
APNE REV VA A

 

 

SON” ETH NS NSD> y's ARP IOI “TNR TPN
MAVE WIN POpOYAN NTT 2I-T ANA PY Bea

oy mda) "Nan PION?" TRS TIT In AR Rene
sD OTT Mx WP? MD Yam pa Pn As To
(2 abo) pai(N 290) 2 No NDR OTD RP TAA?
sya bral m1? TAP
DR emt /(RARd Nes oT mawa by aT New
yrpen? ep xd petney ovin =o oN MDT
Ty yb TNA pybS Powys Tab ON Pyne? —
PRe PATON ON OI NP INS HYD TNT

aT TPN” waren Oy PAV AINSY PDAs IN) 197 y TaN) jaw = “21m oy p1o'DA INN
Syd PwnA NIA Ae TINW TPN Qow AVIA 1 AY IAW YrgAD AANA MN “aLyn
EIA TN DAT NTA” .;AV ITN //ATDaD NO” .”InpoD|” INA IN “porn RON”

Op ™1TD 7U'N

aay ana Sy apn n Sw iA Aer MINTY Yiaws whe m7awA 25 Aw yang”
18) DIA? OY IVIN’ VIDA 1992 NI7AD AN ININNI AavNAY NPY 19 DY My?
syr BY IN YN’ STINT FIDTNA OY 9/9IT ON NPT MAND NOY VT NY

a

Se

 

 
 

AN FORA TET IK Oa OMe Pk Tey De on
57 TN PI? ORI RIS P95 STNG lod aT
By Sears Poe Deans Yo ben ow on
sea Re prs — "by Panony ow andy OYA
207).,937 NW ARTA TINE, FRO PRO PIRD
ow ay

soo cue baa. Pon nyae xe Ap ‘ya
Savas inns byo> FN yan YD AR PIP RP KASD
sney DSS UD Ia uP ANIA In apa aD
A033) ANS AA Ayn Teta Psy? WI TOD IPS

ropa ° oo Tan? non, 7a Pons 7 Wor 7230"
saya en wy? ora Ay men OOP ie
NOE 14 OTT) 897 OM aD aN
nye? nya on or Se im marry Tne TDA
OMT ADEN Ie RP ake

nay pany eerkas na ye Tipo ERD NT

 

  

sy end om), bon be absense
ax by pen ENE We Bre ||TTIT ToyAN AN Me
oon any cin pri bey niwyd nbn} or ote
SNP DS NwIe ANY aS

21K 7D IN DYE DPD WINK POY NP IN TK”

a TER Ee 250,720 40

~aayp Pha mene nae abso 7
{prO2 IRE NP SHIRT PR

OND TI" SHON NIT "Up to me AT”

aiazymn prowaa neon moyy yo m"
apa aie risa mney oe Tat

©

7 joue2 AYann jot
Orn pe, om jit Tayor

we maa? Sax a my opn bo mpwretoT nD”
OmaT 00>) TO. oa wa oa in vy me

 

<1PD NV.” Hit” vyab Seawa ADT AON 30 tw YA MAA LIN! ONT INN
PY IMIAWNN PW 2,000 NLA NI WTIN TA 1D “pan Nia Tow 9 YITIT S99 TIN NNT
(RvIA NO NN DAMN On - 199M BY nPTa) Pw ny Maa NwIDIa - 1 DYNA

Soi Tam ya

  
  

“p21 RAMA PR? TIN NEN? Ia NTO"
ana nen oman ko komm ee oy ‘RP DOI Me
aym My PoS en Say Pen? Tae 12920 TOR
Dyny sips 2 wna NND 73 PTI PY NY? NT
Soo mbna nan aes
Tress oy tenn ya ta sy aa ha ae? NP oN”
(PYYAoey Ow sin *) RNP Yeon Nasa OMY rT
Seana oa Seiad *NRIOIK OR EET PT
ORY Unaaa ROR SRY? NIN haa Re TH?
S2aa TTA? Par AIK MD? PUY RP ITP
ByIDIKY Ye |No No A wb" “Tras BTID Nb ot
TV ILIND

Yon Kass Yeioen D2 oMON? lyse TI TK"
raev nah, Spay’ yar, ‘Oe smApT ye wR
Tas OMT) aM APT Pye Poy pws Sao AR Py
Uk Te? Hoes Ts RP aK AeA IPT neon

  

“nna monn 1o>8 INTO NINA jowIA

OmTe> mmpn Aperon $> ne mRM nk Pano
dnswn Pneny yor 7 Ma knw *nawn IM way MATT
Jip TaD NP TINK Fa WAN APY ANNwS ALIA .Oh shit

“peas
8

joo ne voor PIL yA
nwt Be eH Foe
eaima orenn Fa rua?

“Brora Ney bras "2m craw > Nae TaD"

nponent in 2e san ete paws bend aM ye |

TY Srey Soya ny oy on by Moye HTT NT oD
by TARY TING OT? OY TIEIN Oa Me NY
Sma ae ENT on by baring nT RD
JAM NaS ANY Wwe RY.Od 238 O19 we NAD AN KasA OY
sey Ieee Ta RE
DR AVE Aya WS 19 12 Rey TIN “Hay? Pray RP
yoo ima0 a San Yyse 2707 PR TANT pA
sNIONKI MIP INA
ann Toe OM axe oy TN? AST AN Na PS"
pay ny Nuk .oY op oY Them YaoDAnke ns
Ton AAA IMs IM wa oe oManeS
by yee Dik Dato AIT.’ Ro EN
OSD ae oPY Doig snyaad oA”

BW 7U 'N

“nya qx nda) ND NANA YY NWA Yaa Ta 9 NAD TIN Aw 9» mA”
yn do nap ANA An Yapa v2 MAW: OYdA pin NAN
“HOY ANNY AMAL AYIA AVANT eye NnwI npalpa nw ANIONS

r
Tee ee
smmina oe ano son nn -ntaa ye Kad Sze peID
Sp unbns MN YS PT EP nn ein 12 px ot oy

Sonny re

Pa Pasa? pepe nm 729 sw oak Foe AN”
AWD WONT TFA 39" 7INS PONY IPP. ayA Poe
Sy OS OS FON | Mma sane my
OOF" Hands" Sno A Pe De ot

WN TOS TP ey kw wo yes nN ToD ney on aR”
ALTTOI TM PON yaw My yay ax .oas Me AND
STs HIN TY WAN Nw 99 RD

BPAIO KO -atA yaw “9
7 DIDS Ae wp Pon ae
riarapa vet Fie zipert

TP RIjOVNITIN, PARP NSN nS oTN”
“OPTED NISRA SEY TR Ry 23 PIT. nT
TPS SPF TN AAS IS AN TT TN
APPAR Pana aa ANT Oo ena Daten oa

TAY Naa OPwNEY FIND nyDIW 259 KEN”
Senn NOoak btnsd on ans Row MaMAMA Sy OI? MN
TAT RON FE PY WNP AT IPS wR Psy TAT
aPoR MP a ne PRVA TANS

Sak PMR Teen MT o> NaS"
fam Raza 2h vay Tw ak Ny? Re OaNAD an
SE PTIEN. OMI RP ADR SRT ROR? IPT
95ND 1873 72372X PR PaO

YIU RD ANNAN VIO RP IR TAT AN OY PRIN"
am bra? omanad we Nay NYT? "wpa OID
ap UNA OES swORE MIDI, ‘PRE Pots
{WRT MNT MeN? °9 PAI TTR 2

   
 

PYAR NIA) 7 snyaad yeacp and anya
po eee pin

Sas Fal ress are ities peas
Some ne se Me ene onyss?
“Shon Jane ning ye om vhyassonomans

 

 

Mane FT son PAs NM OS Fin? wes
2 rma ie bani by orbyan mt

f @ 115)
TA RVD PR PSTART" ead id
: RT ID
Ak AM Myspa

 

CRETE RIOO teas STO YS

ae pm? BPA? WORM THs wT,
#9 ayteona Seo pers ox .prinx
paws? Faas miaree aor? pron?

PNAS POMP AP MAMMA MoM

“SNK OTA Nay ny New Yaa ns PN TTI

0? ADO P DOD Ne FIO PATON) Fae MR TNA?
{NWR HIMIy *N]III7IX-woNp 23D So} MK mM?
ene. nyaia omy tana 7 Ws 19 aT NT, OND"

ATOMON AS OT TION OTE Ea DT OW thas Noy

  
   
 

a

jana pn ND
THAN

aw ON WRI
vynpni

979 Wy FON AN ND w AD WIR? Dyya
ena

IND PIN AMA Rov mya"
Naw ,A73 Y9PD DY WR MNP
yay M‘4 By Nd ANY WIND) era Y9pIA
Dyn Dyn

DNA YN 12 WSN 7s"
Tyndd DDI YAY AS DAD a7 DwINA
SPININA ANIA 7D WI VONWAD Ty»?
Mr4 yopnd ayy AMA AWAD yt DV
TIP? Ae PWIYW WID WN POIDIDIN JONI
Jraysnn 7

(BY IN RA

TN DYN AND AND YA" Moy TINY
DADA WX AN wTTAV? .DwIID
bax .PTDA NITTAY DYN AI NY
NY YOMANAW AMIAN UY WIIDT NYDPY NI
DD DINND .NNIDT IN DIPO PN IPN
PVIOD NOMA ANNA NII -y Oso
Dwy yO TWN prs «MA JaN DAW
NNN DW

;MTTIAW DNA Tan Bx ~nyna"
NANT PI PTT WV PAW AMPA
{DTN PUTO IN DINND - HP

2 INNA 79 WA TANIA YTD yIT"
spdnnay Oya DMD POND NTPYD er
opwaTA DAdY Pwr 9D NN HPP? pan?
SAD AVINN ANNAN) DY ANY

ina AUR

 

pips

O'o'D2 ANWYA ATTA naw? ON AVYPA IITA 73 JW AION Niovannn
[pT Nin AMI IY AVITAL ATA ANSwH Fw nwinn aAvYP oN WAT? APAVA pINA

Dw DN YA IID PTY

VET M92 YINNP IIT yar 7”
MOTPPITNN WAY NIWA.O NIV OI
“py an at apna yn?

mene PATEL

JINN DYN MAN" pmynwA awn
saydp pata WAP A DID Nev MDA
My 24-2 WoW NIDA WN D2 NN VOMA
And Ny) NOY OND AMPA DIT
WIDNAIA DD DAY TY) TY

»PTTD OD ww aw oI) MDI Ar”
O12 73: ANIT) NNN ANAWA do APA
“onPW AND TNYD) ODS N79 OND

gavauyes pula
muy) pos yA" Ow NTP)
NOW AD ONIN DPA 92 THY TION
ya IVD WY JP ya nA 99a Wann

 

seus age “9b

MIMI TN WON” rnvIND TWA
Jndpn pinna yINAaNI Hw HANNA
MPONAD WIN NDS DIN, OYA
LDNIPNA MPN MMI 9N), ,NVPTDA
W PII AYP P’wA MA MN 793
aon 997 MINI AN PITAW ONIINI2
YW DTP BY YP. NI TOOT MINIDA Dw
papi onion 53-2 INNA Aye?

7) 790 ma? MSA TN 997-90022”
YPM, OND PWN OM PAN pa wanna
DNMgAN PynY MwIN MINI Dy aNd WIN
can Dy Ww DIP DY, TPINNI

NOON NPIIN aA yYaww wT TT”
yo NONI APY INT YPN Ww)
Jona MDoN dy DION 399 NPI
AWAY TT OMNI yaA NINA

Te RD

DAN DNpPID NPI WN” sANN
ya INVA CAYNYID AWD AWA Id
299 AINA My NUN) A 200672 *NIPM
29 DNDN Dy APP mW PI? NND
SY AN pan? WP OYOA NII 2 V7 NI
YN BAIN NIN OVP AS19997 PHPNA
onndAW INI

Mav"NIN npn oy Aryan yw"
yan 92 WPS? PA APINIA WIN .pIsA
yA MDW AND Wd THY Way 997)
p>dan oy m0 ph OPA T71D Mwy?
EXHIBIT “4”
Website Redesigns

NG SOFT New Website
Jan 2016 - Oct 2018 Oct 2018 - Present

TUNGSTEN GRAY

NOW SHIPPING
| ° e
CRIMSON TRACE e
LASER [J] FLASHLIGHT [iia
a ae ac

WOR 6 OALLISTIC BLIMO DAG

ym $299 $275

GET MORE FIREPOWER

    

aw *
Game

‘TO.OUR LOYAL MICRG RONI CUSTOMERS:

 

MCK TRAINING HANDGUN
SALE BYGiCh $19.95

oe &.

—_
=.

 

EXTENDED STABILIZER UPGRADE

AVAILABLE HOW
epiesorceaik ‘
$369.00 rar Serpe)
SS $850,00:=20
$376.00

 

seaneewespiacr sf teatn,
seg ey

Ea 28 a ey (re
wore

SHOP GUR PRODUCTS
$99.08 un2

an

aw

 

sarod btn

 
Website Performance

Years Average Monthly Traffic Total Annual Traffic
2016" | ___ 12,808" 153,700 |
2007 0 4417 (853,000

_ 1,312,000

 

109,333,
172,867, ~—_—s2,074,400.

 

209
*Started with new website NGSoft.
**L_ate October 2018, Redid website with pixai.io Inc.
